Name: Commission Regulation (EEC) No 2301/84 of 6 August 1984 amending Regulation (EEC) No 2794/83 on the sale on the internal market of 450 000 tonnes of common wheat of bread-making quality held by the Italian intervention agency and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 8 . 8 . 84 Official Journal of the European Communities No L 211 / 11 COMMISSION REGULATION (EEC) No 2301/84 of 6 August 1984 amending Regulation (EEC) No 2794/83 on the sale on the internal market of 450 000 tonnes of common wheat of bread-making quality held by the Italian intervention agency and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality held by the French and German intervention agen ­ cies (3), as amended by Regulation (EEC) No 2153/84 (4), and in particular Article 1 (6) thereof, Whereas Regulation (EEC) No 1322/83, which was due to expire on 31 July 1984, has been extended to 31 October 1984 ; whereas a change should therefore be made in the implementing details contained in Regulation (EEC) No 2794/83 (*) in respect of the minimum selling price, which must be fixed with reference to the new situation on the cereals market in Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The first indent in Article 3 ( 1 ) of Regulation (EEC) No 2794/83 is hereby replaced by the following : '  190 ECU per tonne in August 1984,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (j OJ No L 107, 19. 4. 1984, p. 1 . 0 OJ No L 138, 27. 5. 1983, p. 63. (4) OJ No L 197, 26. 7. 1984, p. 5. O OJ No L 274, 7 . 10 . 1983, p . 18 .